Citation Nr: 0429454	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  00-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from July 19, 1968 to October 
18, 1968.  

This case was remanded by the Board of Veterans' Appeals (the 
Board) in June 2003 to the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (the RO) for 
additional development.


FINDINGS OF FACT

1.  The veteran's low back disability clearly and 
unmistakably existed prior to his military service.

2.  The veteran's low back disability did not chronically 
worsen as a result of his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In June 2003, the RO sent the veteran a letter, with a copy 
to his attorney, in which he was informed of the requirements 
needed to establish service connection for the disability at 
issue.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in March 2003, and a nexus opinion was provided on 
the relationship between the veteran's low back disability 
and service.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue on appeal.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  



Factual Background

According to a May 1968 statement from L.F. Ortmeyer, M.D., 
the veteran was seen on three occasions prior to military 
service in November 1967 in connection with injuries incurred 
in an automobile accident.  X-rays of the neck and back did 
not show any evidence of a recent injury.  There were 
clinical findings of neck and back sprain that required 
treatment for 2 to 3 weeks.  X-rays showed a developmental 
anatomical defect.  

The veteran's service medical records reveal that he noted 
back trouble on his June 1968 service entrance medical 
history report.  Although his spine was noted to be normal on 
physical examination in June 1968, it was reported in the 
medical history section of the evaluation that the veteran 
had a neck and back injury in 1967 and that x-rays of the 
lumbar spine were normal.  It was noted in September 1968 
that the veteran had a previous history of back problems 
before entering service.  It was also noted in September 
1968, that the veteran had complained of low back pain for 5 
or 6 weeks.  According to an October 1968 Medical Board 
report, the veteran had had chronic lumbar back pain for 
seven years; x-rays showed spondylolysis of L5-S1.  It was 
reported that the veteran had been a shoe salesman in 
civilian life and had been able to deal with his back pain by 
avoided lifting or prolonged standing.  Medication and 
physical therapy had not helped the veteran's back pain.  The 
diagnosis was spondylolysis of L5-S1, symptomatic with low 
back pain.  It was recommended that the veteran be released 
from service due to a back disability that preexisted service 
and was not aggravated thereby.

Subsequent to military service, according to a February 1971 
report from R. Mueller, M.D., x-rays of the back showed an 
increase in lumbar lordosis, developmental in origin, with no 
evidence of bone pathology.

Private treatment records beginning in May 1998 show 
continued low back disability.  X-rays of the lumbar spine 
revealed degenerative changes and Grade I spondylolisthesis 
of L4.

It was noted on evaluation in June 1998 by S.B., M.D., that 
the veteran said that he had injured his back in service in a 
parachute jump.  The pertinent impression was low back pain 
with symptoms to the right leg.

A June 1998 statement from J.M.S. reveals that he had known 
the veteran for 34 years and that the veteran returned from 
service with an injured back.

An August 1998 medical report from E. Washington, M.D., 
reveals an assessment of chronic low back pain with lumbar 
spondylosis and L4-5 spondylolisthesis.

A January 1999 decision of the Social Security Administration 
(SSA) granted disability benefits effective May 1998 with a 
primary diagnosis of disorders of the back, discogenic and 
degenerative, and a secondary diagnosis of osteoarthritis and 
allied disorders. 

A computed tomography scan of the lumbar spine in January 
1999 showed a degenerated disc at L4-5 and facet hypertrophy 
at L3-4 and L4-5 on the left.

According to a September 2002 medical report from R.A. Swarm, 
M.D., the veteran gave a history of low back pain since 
service.  Dr. Swarm's impressions were lumbago with reported 
onset of chronic back pain in July 1968 while on active duty 
and right sciatica with symptoms of right-sided spinal 
claudication suggesting nerve root irritation/foraminal 
narrowing, with possible spinal stenosis.

According to a September 2002 statement from J.S.R., a 
childhood friend who had known the veteran for 45 years, the 
veteran walked with a pronounced limp when J.S.R. saw him 
after service.  The veteran told him that he had been injured 
in basic training and had been discharged for medical 
reasons.

The diagnosis on VA examination in March 2003 was chronic low 
back pain.  The examiner concluded, after review of the 
claims files and physical examination of the veteran, that 
the veteran had low back pain with spondylolysis prior to 
service and that, therefore, the veteran's low back 
disability clearly and unmistakably preexisted service 
entrance.  The examiner also determined that, considering the 
relatively short period of time that the veteran was in 
service and the fact that he began having low back pain soon 
after entrance, any aggravation of the veteran's preexisting 
low back disability was temporary and did not alter the 
natural progress of the disability.  

X-rays of the lumbar spine in March 2003 showed a mild 
anterior wedge deformity of L1 consistent with an old injury 
and spondylolysis at L5 associated with Grade I 
spondylolisthesis with disc space narrowing at L5-S1.

The veteran testified at a videoconference hearing before the 
Board in February 2004 that there was no residual low back 
disability after an automobile accident in 1967, that he did 
not have a low back disability on service entrance, that he 
injured his low back in basic training, and that he has had 
low back disability since service.

According to an undated statement from the veteran's cousin, 
D.P., although D.P. was only 4 or 5 years old when the 
veteran was in service, D.P.'s mother, sister, grandmother, 
and grandfather all told him that the veteran was an active 
person who did all kinds of sports prior to service but 
appeared to be in a lot of pain and was no longer physically 
active after his return from service.  An undated statement 
from another family member, F.B.B., also notes that the 
veteran was in good health when he went into the service but 
had back problems when he returned from service.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.303.  
See also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of preexisting 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  It was 
concluded that the provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  It was held that 
38 C.F.R. § 3.304(b) is therefore invalid and should not be 
followed.  See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); 
see also Cotant v. Principi, 17 Vet. App. 116 (2003) (holding 
that the clear and unmistakable evidence standard in 38 
C.F.R. § 3.306(b) is "onerous" and requires an "undebatable" 
result).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2003); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  A disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant's military service but could 
be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition.  
VAOPGCPREC 82-90; 56 Fed. Reg. 45711 (1990).  Congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they were not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id. 

Analysis

In this case, it was noted on pre-induction examination in 
June 1968 that the veteran had been in an automobile accident 
in November 1967 and that x-rays of the lumbar spine were 
negative.  Additionally, it was noted on examination in June 
1968 that the veteran's spine was normal.  Consequently, a 
low back disability was not noted when the veteran was 
examined and accepted for service.  However, there is clear 
and unmistakable evidence that low back disability preexisted 
the veteran's military service and was not aggravated beyond 
normal progression.

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness at service entrance, VA must 
consider all medically accepted evidence bearing on whether 
the veteran was suffering from the disorder in question prior 
to induction and should give weight to particular evidence 
based on accepted medical standards and medical knowledge 
regarding the known characteristics of particular disorders.  
See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  In 
short, what is required is that the evidence, whatever it may 
be, must lead, clearly and unmistakably, to the conclusion 
that the injury or disease existed prior to service.  Id. at 
1349.  All of the evidence of record must therefore be 
considered.  The RO may look to contemporaneous evidence, or 
recorded history in the record, which provides a sufficient 
factual predicate to support a medical opinion.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).

With respect to the case at hand, the Board notes that it was 
reported on several occasions during service evaluation in 
September and October 1968 that the veteran had a preexisting 
low back disability.  It was reported in September 1968 that 
the veteran had a previous history of back problems before 
entering service.  It was noted later that month that the 
veteran had complained of low back pain for 5 or 6 weeks, 
which means that the complaints began soon after service 
entrance.  According to an October 1968 Medical Board report, 
the veteran had had chronic lumbar back pain for seven years; 
x-rays showed spondylolysis of L5-S1.  The medical examiners 
during the veteran's military service concluded that the 
veteran's back disorder preexisted military service and was 
not aggravated thereby.  Additionally, in March 2003, a VA 
examiner concluded, based on a review of the claims files and 
examination of the veteran, that the veteran's low back 
disability clearly and unmistakably preexisted service 
entrance.  

While Dr. Swarm diagnosed lumbago with reported onset of 
chronic back pain in July 1968 while on active duty, this 
conclusion linking the onset of back disability to service is 
based solely on statements from the veteran.  Consequently, 
because there is medical evidence both in service and after 
discharge showing a back disability that preexisted military 
service, the Board finds that there is clear and unmistakable 
evidence that low back disability preexisted the veteran's 
military service.

However, it must also be shown by clear and unmistakable 
evidence that the preexisting disability was not aggravated 
by service.  VAOPGCPREC 3-03.  Therefore, the Board must next 
determine whether the veteran's preexisting psychiatric 
disability underwent an increase in severity during his 
active military service.  See, 38 U.S.C.A. § 1153.

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

Although the veteran's low back disability was considered 
significant enough to warrant his release from service, it 
was noted at the time that the disability preexisted service 
and was not aggravated thereby.  Moreover, a VA examiner 
concluded in March 2003 that, considering the relatively 
short period of time that the veteran was in service and the 
fact that he began having low back pain soon after entrance, 
any aggravation of the veteran's preexisting low back 
disability was temporary and did not alter the natural 
progress of the disability.  Consequently, there is no 
medical evidence of record which supports a conclusion that 
the veteran's low back disability was chronically aggravated 
due to the veteran's military service.

While it is conceded that the veteran currently has a back 
disorder and that he was discharged from military service due 
to a back disability, service connection for low back 
disability is not warranted as the evidence shows that the 
veteran's back disorder both clearly and unmistakably 
preexisted military service and was not aggraved thereby.  
Accordingly, the veteran's claim is denied.

The record on appeal contains no indication, aside from lay 
statements from the veteran, his friends, and his family, 
that his low back disability is causally related to his 
military service.  However, a layperson without medical 
training, such as the veteran and those who supplied support 
statements, is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for low back disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



